UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
SABRINA SIMS,                              )
                                           )
            Plaintiff,                     )
                                           )
            v.                             ) Civil Action No. 12-625 (ESH)
                                           )
DISTRICT OF COLUMBIA,                      )
                                           )
            Defendant.                    )
_________________________________________ )

                                                  ORDER

         For the reasons stated in the accompanying Memorandum Opinion [ECF No. 32], it is

hereby

         ORDERED that defendant’s motion for summary judgment [ECF No. 23] is

GRANTED IN PART AND DENIED IN PART; it is further

         ORDERED that defendant’s motion for summary judgment is GRANTED as to

plaintiff’s discrimination claim; it is further

         ORDERED that defendant’s motion for summary judgment is DENIED as to plaintiff’s

retaliation and hostile work environment claims.

         It is further ORDERED that plaintiff’s motion for partial summary judgment [ECF No.

22] is DENIED.

         It is further ORDERED that a status conference is set for February 28, 2014, at 9:30 a.m.

in Courtroom 23A.

                                                                   /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

DATE: February 6, 2014